Citation Nr: 1532912	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder and Agent Orange exposure. 

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder and Agent Orange exposure.  

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder and Agent Orange exposure.  

5.  Entitlement to service connection for a neurological disorder of both lower extremities, to include as secondary to a low back disorder and Agent Orange exposure. 

6.  Entitlement to service connection for a neck disorder, to include as due to Agent Orange exposure. 
7.  Entitlement to service connection for a bilateral arm disorder, to include as secondary to a neck disorder and Agent Orange exposure. 

8.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a neck disorder and Agent Orange exposure.  

9.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to a neck disorder and Agent Orange exposure. 

10.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.  

11.  Entitlement to service connection for allergic rhinitis, to include as secondary to Agent Orange exposure. 

12.  Entitlement to service connection for a respiratory disorder, to include as secondary to Agent Orange exposure.  

13.  Entitlement to service connection for headaches, to include as secondary to a neck disorder and Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968, to include service in the Republic of Vietnam (RVN).

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By that rating action, the RO, in part, denied service connection for allergic rhinitis, skin disorder, neurological disorders affecting the upper and lower extremities; and headaches.  The Veteran appealed this rating action to the Board.

This appeal also stems from a June 2009 rating decision by the above RO.  By that rating action, the RO declined to reopen a claim of entitlement to service connection for a low back disorder.  The RO also, in part, denied service connection for disorders of the bilateral shoulders, bilateral arms, bilateral knees, bilateral hips, bilateral legs, and neck.  The Veteran appealed this rating action to the Board.

In February 2013, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript is of record.

In a June 2013 decision, the Board, in part, reopened a previously denied claim for service connection for a low back disability, and remanded the underlying service connection claim, as well as issues 2-13 listed on the title page, to the RO for additional development.  These matters have returned to the Board for further appellate consideration. 

The Board notes that the RO developed the claims on appeal on a direct incurrence basis.  In multiple statements throughout the appeal, the Veteran has maintained that all of the disabilities were caused, in part, by his exposure to Agent Orange in the RVN and that his disabilities of the bilateral lower and upper extremities were secondary to low back and neck pain, respectively.  (See e.g., typographed statement, prepared by the Veteran and dated in early July 2009).  Accordingly, the Board will address the theory of secondary service connection when deciding the issues on appeal as they have been reasonably raised by the evidence of record, namely in the above-cited typographed statement prepared and submitted by the Veteran.  Id.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, the Board has re-characterized the claims to more accurately reflect the Veteran's contentions as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal must be returned to the RO to have it obtain VA treatment records as requested by the Board in its June 2013 remand directives and obtain supplemental medical opinions for all claims.  

i) VA Records

In its June 2013 remand, the Board requested that "Copies of pertinent updated treatment records that are not currently of record should be obtained and added to the claims folder."  Pursuant to this request, and as noted by the Veteran's representative in a June 2015 written argument to VA, no additional VA records have been either associated with the Veteran's physical claims file or the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records.  Thus, it is unclear to the Board if the RO requested the available VA treatment records and did not associate them with the record, or whether the records were requested but were found to have been non-existent.  As a result of this ambiguity, the Board will again request all updated VA treatment records.  If the records do not exist, this should be clearly annotated in the record.  

ii) Addendum VA opinions

By way of background, and as noted in the Introduction, in multiple statements submitted by the Veteran throughout the appeal, he has maintained that all of the disabilities were caused, in part, by his exposure to Agent Orange in the RVN and that his disabilities of the lower and upper extremities are secondary to low back and neck pain, respectively.

As noted by the Board in its June 2013 remand, there was no evidence of any of the claimed disabilies in the Veteran's service treatment records.  Nonetheless, in view of post-service evidence disclosing that that he had been diagnosed as having each of the claimed disabilities, in conjunction with his testimony that he had injured his back and shoulders in-service while unloading boxes of ammunition and rockets and statements that his lower and upper extremity disabilities were secondary to low back and neck pain, respectively, and presumed in-service exposure to Agent Orange as a result of his verified RVN service, the Board remanded the claims to afford the Veteran VA examinations to determine the etiology of each of the claimed disabilities.  (See June 2013 Board remand at pages (pgs.) 15-17)).  

Pursuant to the Board's remand, the Veteran was afforded VA examinations in July 2013.  The VA examiners provided negative nexus opinions on the direct and secondary service connection theories for each of the claimed disabilities noting that there was no "military nexus."  The VA examiners had specifically annotated in the narrative portion of their respective examination reports that the Veteran had not sought treatment for any of the claimed disabilities during military service and that there was no evidence of treatment until many years post-discharge.  With respect to the Veteran's headache disability, the VA examiner opined that it might have been related to musculoskeletal pain.   Since the VA examiners impermissibly ignored the Veteran's lay assertions of in-service symptoms, to include his presumed in-service exposure to Agent Orange, provided equivocal and speculative opinions without any reasoning, and failed to provide an opinion as to the Veteran's neurological disability of the bilateral upper extremities, diagnosed as right ulnar neuropathy and mild left carpal tunnel syndrome, the Board finds the July 2013 VA opinions to be inadequate in evaluating the Veteran's claims.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board finds that the July 2013 VA examiners should provide addendum opinions as to the etiology of the respective disabilities that are supported with rationale.  If a July 2013 VA examiner is unavailable, a new medical opinion should be requested by an appropriate clinician of similar expertise to provide answers to the questions posed by this remand, as outlined in the indented paragraphs below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding updated VA treatment records, dated from May 2010 to the present, which are not currently of record and upload them to the Veteran's VBMS electronic record.  If these records do not exist, this must be clearly annotated in the Veteran's VBMS electronic record. 

2.  After any additional records have been obtained and associated with the record, request that the July 2013 VA examiners provide addendum opinions to address the questions as to whether the Veteran's claimed disorders are related to a period of military service or had their onset therein.    If a July 2013 VA examiner is unavailable, a new VA medical opinion from an appropriate specialist should be obtained. 

The July 2013 VA examiners or other qualified specialist(s) are requested to render opinions that address the following questions:  

In formulating their respective opinions, each of the July 2013 VA examiners, or other qualified specialist, is hereby advised that the Veteran has claimed that each of the disabilities is a result of his presumed exposure to Agent Orange in the RVN.  

Based on a review of the record, the respective July 2013 VA examiner or other qualified specialist should render opinions as to each of the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed low back disability, neck (cervical spine) disability, bilateral shoulder disability, bilateral arm disability, and neurological disability of the bilateral upper extremities is/are causally related to service, to include the Veteran's presumed in-service exposure to Agent Orange and/or from having to unload boxes of ammunition and rockets while serving as an aircraft repairman during military service?
		
b) Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bilateral hip disability; bilateral knee disability; bilateral leg disability; neurological disability of the bilateral lower extremities; skin disability; allergic rhinitis; respiratory disability, and, headaches are causally related to service, to include the Veteran's presumed in-service exposure to Agent Orange? 
		
A complete rationale for any requested opinion should be provided by the July 2013 VA examiners or other qualified specialist(s).  The July 2013 VA examiners or other qualified specialist(s) should take into account that although not documented in service, the Veteran is competent to testify as to in-service symptoms of each claimed disability. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

c) If and only if, the July 2013 VA examiner or other qualified specialist determines that either the Veteran's low back and/or neck disorders are related to service, should he or she provide the following opinions: 

i) Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that a neurological disorder of the bilateral lower extremities; bilateral leg disability; bilateral knee disability; and, bilateral hip disability is/are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the low back disability? 

For any aggravation found, the July 2013 VA examiner(s) or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

ii) Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that a neurological disorder of the bilateral upper extremities; bilateral arm and bilateral shoulder disabilities and headaches are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the neck/cervical spine disability?

For any aggravation found, the July 2013 VA examiner(s) or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

If the July 2013 VA examiner(s) or other qualified specialist(s) cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the requested development above has been completed, readjudicate the claims.   If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

